Citation Nr: 1827617	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for left knee disability for the period from February 1, 2009 to January 13, 2014.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1973 and from August 1973 to July 1978.

This matter originates from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Numerous rating decisions have been issued with respect to the Veteran's left knee ratings since that time. Currently, from February 1, 2009 to January 13, 2014 the Veteran has been assigned a 20 percent rating for residuals of left knee meniscectomy and a 10 percent rating for left knee arthritis with limitation of flexion. He has also been assigned a 30 percent rating for left knee instability from February 1, 2009 to December 13, 2010 and a 20 percent rating from December 13, 2010 to January 13, 2014.  From January 12, 2014 to March 1, 2015 the Veteran was assigned a 100 percent rating for total replacement of the left knee with a 30 percent rating assigned as of March 1, 2015.

The issue of entitlement to an extraschedular rating for a left knee disability for the period from February 1, 2009 to January 13, 2014 was remanded by the Board in a September 2016 Board decision for referral to the Director of Compensation Service. The Board again remanded the issue in November 2017 for the Agency of Original Jurisdiction (AOJ) to issue a supplemental statement of the case (SSOC). The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2016 rating decision, the RO assigned initial ratings of 10 percent for degenerative joint disease of the lumbar spine, residuals of lumbar laminectomy, 10 percent for radiculopathy of the left lower extremity, and 50 percent for major depressive disorder.  The RO also granted TDIU effective in March 2015.  The Veteran disagreed with these ratings in a September 2016 notice of disagreement (NOD), and he also disagreed with the effective date that the RO assigned for the TDIU award.  The RO has not yet issued a Statement of the Case (SOC) regarding these issues, but they are acknowledged in the Board's Veterans Appellants Appeals Co-Locator System (VACOLS).  See 38 C.F.R. § 20.200.  Thus, this situation is distinguishable from Manlincon v. West,12 Vet. App. 238 (1999) where an NOD had not been recognized.  Accordingly, these matters are referred, rather than remanded, to the AOJ for appropriate action.  The Board specifically acknowledges that the Veteran has asked the Board to take jurisdiction of entitlement to TDIU prior to January 13, 2014 as part of the claim for entitlement to a left knee extraschedular rating.  However, in order to afford the Veteran full due process and preserve one review on appeal, the Board defers the issue pending the RO's completion of its adjudication of the Veteran's intertwined appeal for an effective date prior to March 1, 2015 for the grant of TDIU. see also 38 U.S.C. §§ 511 (a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed.Cir.2003) ("Together sections 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under section 511(a).").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

From February 1, 2009 to January 13, 2014 the Veteran's left knee disability did not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

From February 1, 2009 to January 13, 2014 the criteria for an extraschedular rating for the Veteran's left knee disability were not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity. Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability. Thun v. Peake, 22 Vet. App. 111   (2008). First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1). If the factors of step two are found to exist, the third step is to refer the case for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board referred the issue of entitlement to an extraschedular rating for the Veteran's left knee disability from February 1, 2009 to January 13, 2014 to the Director of Compensation Service (the Director) in a September 2016 decision. In October 2017 the Director issued a memorandum finding that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical. As the Director determined that an extraschedular evaluation is not warranted, the Board now has jurisdiction to decide the extraschedular claim on the merits. See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

From February 1, 2009 to January 13, 2014 the Veteran has been assigned a 20 percent rating for residuals of left knee meniscectomy under Diagnostic Code 5259, a 10 percent rating for left knee arthritis with limitation of flexion under Diagnostic Code 5260, and a 30 percent rating for left knee instability prior to December 13, 2010 and a 20 percent rating thereafter under Diagnostic Code 5257. After reviewing all of the evidence of record, the Board finds that the nature and severity of the Veteran's left knee disability is contemplated by the rating schedule and extraschedular evaluation is not warranted.

The Veteran's left knee disability symptoms include pain, swelling, loss of flexion, instability, crepitation, weakness, and tenderness.  During the applicable time period, the Veteran reported being unable to walk long distances or participate in most physical activities such as jogging.  He also reported that going down stairs and going uphill were painful.  He reported regularly using a brace and occasionally using a cane.

With respect to the first prong of Thun, the Board finds that the schedular rating criteria specifically contemplate the symptomatology and functional impairment described by the Veteran and shown by his medical records. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260; Deluca v. Brown, 8 Vet. App. 202 (1995).

The schedular rating criteria provide for limitation of motion due to pain, and diagnostic codes 5256-5263 specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); DeLuca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).

The Veteran has specifically complained of difficulty with stairs and inclines, which requires bending the knees as well as bearing weight on the knees.  Limitation of flexion and extension is specifically contemplated by the schedular rating criteria, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion). Further, interference with weight-bearing, instability of station, and disturbance of locomotion are considered as functional limitation under the schedular rating criteria under 38 C.F.R. § 4.45. Knee instability is also specifically contemplated under Diagnostic Code 5257. Further, feelings of giving way are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. Crepitation is also considered under the schedular rating criteria under 38 C.F.R. § 4.59.

The Board notes that in July 2015 a private orthopedist opined that the 30 percent rating in effect for the Veteran's left knee disability at the time he completed his report was inadequate. He stated that the Veteran's limitation of left knee flexion to about 90 degrees is a significant handicap in real life situations. He opined that the rating schedule inadequately compensations such limitation of flexion and opined a 50 percent rating would be more fair. The doctor also noted that the record documents that the Veteran has had left knee instability, noting an April 2009 report of a completely collapsed medial joint space and the December 2010 private examination in which the Veteran was noted to sometimes wear a knee brace for stabilization although pronounced instability was not noted. Importantly, the doctor did not opine that the Veteran has some symptomatology beyond loss of flexion and instability not contemplated by the rating schedule. Rather, the doctor expressed his opinion that the rating schedule should rate loss of flexion of 90 degrees higher as it causes significant handicap in real life. While the private doctor may disagree with the rating established for limitation of knee flexion, the rating schedule nonetheless specifically contemplates it. Indeed, the regulations are promulgated by Compensation Service pursuant to notice and comment rulemaking procedures.  Disagreement with how a regulation is worded and the ratings it sets is not a reason for an extraschedular rating.  The Board further notes that for the period pertinent to this appeal, unlike in July 2015 when the private orthopedist rendered his opinion, the Veteran had a combined disability rating of 40 percent for his knee from February 1, 2009 to December 13, 2010 and a 50 percent rating from December 13, 2010 to January 13, 2014.

The Board finds that the Veteran's left knee pain and associated limitations on occupational and daily life are all specifically contemplated by the schedular criteria and the evidence does not present such an exceptional disability picture that the available schedular evaluations are inadequate. As such, the first prong of Thun is not met.

Even if it were argued that the schedular rating criteria were inadequate, the Board finds that the second prong of Thun is also not met. The evidence does not show hospitalization due to the Veteran's left knee disability from February 1, 2009 to January 13, 2014. Further, the evidence does not reflect that his left knee disability markedly interfered with his ability to work. 

The evidence does reflect that the Veteran last worked full-time in March 2004, at which time he had back surgery. The private orthopedist opined in his July 2015 report that the Veteran was unable to work as of March 2004 based on the severity of his back symptoms. He did not opine that the Veteran's left knee disability caused marked interference with employment. The private orthopedist based this opinion on a very thorough review of the record, interview with the Veteran and consideration of orthopaedic literature and his own experience as a practitioner in the field.  This is afforded great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 301.  In an October 2016 statement the Veteran himself reported that the pain in his knee and back make it difficult to start his day and his knee disability causes him difficulty walking up stairs, causes limited range of motion, and requires him to be very careful when bending at the knee. While the record reflects that the Veteran experienced significant functional limitations affecting his employment, the record does not support that the Veteran's left knee disability alone markedly interfered with his ability to work. The Board notes that the rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

In this case, the problems reported by the Veteran are specifically contemplated by the schedular criteria, which contemplate a wide variety of manifestations of functional loss.  This functional loss does not constitute symptomatology outside of the schedular criteria or outside of "governing norms." Thus, the Board finds that the evidence here does not present such an exceptional or unusual left knee disability picture as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1).

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





ORDER

An extraschedular rating for left knee disability for the period from February 1, 2009 to January 13, 2014 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


